Citation Nr: 1446257	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  11-32 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus (DM). 

2. Entitlement to service connection for skin cancer, to include as secondary to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel



INTRODUCTION

The Veteran had active service from October 1965 to October 1967, with additional service in the United Stated Navy Reserves.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Des Moines, Iowa Department of Veterans Affairs Regional Office (RO).  

The Board has not only reviewed the Veteran's "VBMS" file but also the Veteran's file on the "Virtual VA" system to insure a complete review of the evidence.  


FINDINGS OF FACT

1. The Veteran's current hypertension was not first manifested during active service, or within the first post-service year; nor is such disability related to the Veteran's service-connected DM.

2. The Veteran's skin cancer was not first manifested during active service, nor does the evidence establish that such disability is otherwise related to such service, to include exposure to herbicides therein.  


CONCLUSIONS OF LAW

1. The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).

2. The criteria for service connection for skin cancer have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letters dated in September 2007 and March 2009.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

With regard to VA's duty to assist in the development of the claim, VA assisted the Veteran in the procurement of his service treatment records (STRs) and pertinent VA treatment records, and made reasonable efforts to obtain records of the Veteran's non-VA treatment.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159.  

Additionally, pursuant to the Board's January 2014 remand, the Veteran was afforded a VA examination in April 2014 which the Board finds to be adequate as the examiner had a full and accurate knowledge of the Veteran's disabilities and contentions, and grounded the opinion in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board finds that the March 2014 remand directives have been complied with and further remand is not required.  (A remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where there is substantial compliance with the Board's remand instructions).  The Veteran and his representative have not identified any outstanding relevant evidence.

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).



II. Legal Criteria and Analysis

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  In general, service connection requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Secondary service connection may be granted for a disability which is proximately due to, or the result of, a service-connected disorder, to include as a result of aggravation.  38 C.F.R. § 3.310(a).   

Certain chronic diseases (including hypertension) may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time post-service (one year for hypertension).  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307.  In this case, the fact that the Veteran had service in Vietnam is undisputed and he has already been granted service connection for diabetes mellitus as due to herbicide exposure.  He therefore is afforded the presumption of herbicide exposure while serving in Vietnam.

Hypertension

The Veteran is seeking service connection for hypertension to include as secondary to service-connected DM. 

After a review of all the evidence, the Board finds that the weight of the evidence demonstrates that hypertension, or symptoms of such, was not chronic in service, hypertension did not become manifest to a compensable degree within the first post-service year, symptoms of hypertension were not continuous since separation, and the Veteran's current hypertension is not related to his active service or his service-connected DM.  

A review of the STRs is silent for any complaints or findings related to hypertension.  The Veteran's August 1965 US Navy Reserve annual examination, just prior to his entry onto active service, and his September 1967 separation examination, and a July 1968 US Navy Reserve annual examination, the Veteran's heart and vascular system were normal on clinical evaluation.  Further, at both examinations, the Veteran denied any history of high or low blood pressure.

Post-service VA treatment records show that the Veteran receives treatment for a variety of disabilities, including his hypertension.  However, there is no indication that the Veteran's hypertension has ever been related to his active service or his service-connected DM.  

The Veteran underwent a VA examination in November 2007 in relation to his DM.  At that time, the Veteran was not noted to have hypertension related to his service-connected DM.  Another VA examination of the Veteran's DM was conducted in November 2011, the examination report notes the Veteran's diagnosis of hypertension and the finding that his hypertension was not related to his DM as his renal function was normal and there was no evidence that the hypertension had worsened since the diagnosis of DM.  

In accordance with the Board's January 2014 remand, the Veteran was afforded a VA examination in April 2014.  At that time, the examiner opined that the Veteran's hypertension was not related to his active service, or any service connected disability.  The examiner noted that there was no evidence in the Veteran's STRs of hypertension and with respect to his DM, there was no evidence the Veteran suffered from diabetic nephropathy, which was the only mechanism by which hypertension is linked to DM.  The examiner further opined that the Veteran's hypertension was not related to any other service-connected disability (post-traumatic stress disorder and bilateral hearing loss), as there is no medical association between hypertension and such disabilities.  The examiner noted that the Veteran had other risk factors for hypertension including advancing age, hyperlipidemia, obesity, and marijuana use.  

In sum, there is no evidence that the Veteran was treated for symptoms of hypertension while on active service or that the Veteran was diagnosed with hypertension within the first post-service year.  Furthermore, to the extent that the Veteran contends that hypertension is related to his service-connected DM, the Board finds that the VA examiner's opinion is more probative than the assertions provided by the Veteran.  The VA examiner has experience, medical expertise, and training that the Veteran, as a layperson, is not shown to have.  The examiner's opinion, therefore, is more competent than the one provided by the Veteran.  There are no other opinions of record that address the etiology of the Veteran's hypertension.  Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus type II.  Consequently, the benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002).

Skin Cancer

The Veteran has claimed entitlement to service connection for skin cancer as secondary to herbicide exposure.  As noted above, the Board has conceded that the Veteran' was exposed to herbicides while serving in Vietnam.  However, skin cancer is not a disability which is presumptively caused by herbicide exposure pursuant to 38 C.F.R. §§ 3.307, 3.309(e), and as such, service connection on this presumptive basis is not warranted.  The Board notes that the Veteran has also claimed that his skin cancer was caused by sun exposure while serving in Vietnam.  

A review of the Veteran's STRs from active service and his reserve service are silent for any complaints related to the skin, to include sunburns.  Additionally, the Veteran's skin was consistently found to be normal on clinical evaluation and he consistently denied any history of skin disease.  

Post-service private treatment records show that the Veteran first sought treatment for a skin condition in 1998, at which time he was assessed with acne rosacea.  These records show that the Veteran was seen again in May 2001 when he was noted to have a spot on his nose diagnosed as actinic keratosis, which was removed with liquid nitrogen.  Additional private treatment records show that in 2001 and 2005 the Veteran had squamous cell carcinoma spots removed from his face and hands and in 2007 an actinic keratosis spot was removed from his neck.  

On March 2014 VA examination, the examiner opined that the Veteran's skin cancer was not related to his active service, to include any herbicide exposure therein.  The examiner explained that there was no evidence to suggest a relationship between skin cancer and Agent Orange exposure.  Further, the examiner opined that the Veteran's skin cancer was not likely related to his sun exposure during his 2 years of active service, explaining that squamous cell carcinoma and actinic keratosis are caused by exposure to sunlight over a lifetime and that the Veteran had significant UV exposure over his lifetime, which included a history of boating prior to active service and post-service occupations involving UV exposure.  The Board finds the March 2014 VA examiner's opinion probative and persuasive.  

The Veteran is competent to report symptoms of skin cancer and skin abnormalities and lay persons are competent to provide opinions on some medical issues.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the VA examiner's opinion is more probative than the one provided by the Veteran.  The examiner, as a medical professional, has experience, expertise, and education that the Veteran, as a layperson, is not shown to have.  As such, the VA examiner's opinion is more probative than the one provided by the Veteran.  There are no other opinions of record that address the etiology of the Veteran's skin cancer.

Taking into account all relevant evidence, the Board finds that the most probative evidence supports a finding that service connection is not warranted for skin cancer, to include as due to herbicide exposure.  The Veteran has been diagnosed with acne rosacea, actinic keratosis, and squamous cell carcinoma (although he has only claimed service connection for skin cancer), but none of these conditions are disabilities for which presumptive service connection as due to herbicide exposure is warranted.   Further, the Veteran's STRs are silent for any complaints related to his skin and he did not seek treatment for a skin disability until 1998, 32 years following separation from active service.  Finally, the March 2014 VA examiner adequately opined that the Veteran's skin cancer was not likely related to his sun exposure during his 2 years of active service, noting the Veteran's significant history of pre- and post-service UV exposure, and, for the reasons discussed above, this opinion is more probative than the Veteran's contentions.  

Based on the foregoing, the Board finds that service connection for skin cancer, to include as due to herbicide exposure is not warranted.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for hypertension, to include as secondary to DM, is denied.

Entitlement to service connection for skin cancer, to include as due to herbicide exposure, is denied.  


____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


